Title: To Thomas Jefferson from John Sullivan, 26 January 1787
From: Sullivan, John
To: Jefferson, Thomas



Sir
Portsmouth Jany. 26th. 1787

Perhaps you may think it strange that I have not forwarded the Articles I promised, but want of opportunity prevented till I found it in my power to forward to your Excellency the whole Skeleton of a Moose which is now on Connecticut River and I expect it in a sleigh as soon as the Roads are broken through the snow which is now very Deep and no time shall be Lost in forwarding the same to your Excellency.
I have the honor to be with great respect your Excellencys most obedt. & very humble Servt.,

Jno. Sullivan

